USCA4 Appeal: 22-6615      Doc: 13         Filed: 11/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6615


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARQUITA LEIGH MEREDITH, a/k/a Baby Girl,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Rebecca Beach Smith, Senior District Judge. (4:19-cr-00061-RBS-RJK-
        1)


        Submitted: October 24, 2022                                 Decided: November 16, 2022


        Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marquita Leigh Meredith, Appellant Pro Se. Brian James Samuels, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6615         Doc: 13       Filed: 11/16/2022     Pg: 2 of 2




        PER CURIAM:

               In March 2021, the district court denied Marquita Leigh Meredith’s motion for

        compassionate release for failure to exhaust her administrative remedies. In light of our

        decision in United States v. Muhammad, 16 F.4th 126, 129-30 (4th Cir. 2021), we vacated

        that judgment and remanded for further proceedings, see United States v. Meredith, No. 21-

        6763, 2021 WL 5851066 (4th Cir. Dec. 9, 2021). On remand, the court ruled that Meredith

        failed to the satisfy the “extraordinary and compelling reasons” standard under 18 U.S.C.

        § 3582(c)(1)(A)(i) and further found, in the alternative, that the 18 U.S.C. § 3553(a) factors

        did not weigh in favor of a sentence reduction. The court thus denied Meredith’s motion

        for compassionate release.      We review a district court’s denial of a motion for

        compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329

        (4th Cir.), cert. denied, 142 S. Ct. 383 (2021).

               Upon review, we discern no abuse of discretion in the district court’s alternate ruling

        that the totality of the circumstances in this case, evaluated in light of the pertinent 18

        U.S.C. § 3553(a) sentencing factors, did not warrant the grant of compassionate release or

        a sentence reduction. See United States v. High, 997 F.3d 181, 187 (4th Cir. 2021).

        Accordingly, we affirm the district court’s order. United States v. Meredith, No. 4:19-cr-

        00061-RBS-RJK-1 (E.D. Va. May 13, 2022). We grant Meredith’s motion to supplement

        her informal brief. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED

                                                      2